Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 10, 12, and 14 are amended.
Claim 2 is cancelled.
Claims 15-21 are new.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Authorization for this examiner’s amendment was given in a telephone interview with Brent A. Chatham on 04/23/2021.
The application has been amended as follows 
Amend claim 14 and replace it with the following:
In line 1 of claim 14, delete "A for” and replace it with ---A method for---.

Allowable Subject Matter
Claims 1, and 3-21 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 recites, a winding body for a superconductive secondary winding for a superconductive current-limiting transformer, the winding body having a hollow-cylindrical basic shape, the winding body comprising:
a plurality of depressions and casing portions distributed around a circumference in a longitudinal direction; and
grooves in the casing portions in the circumferential direction,
wherein the winding body is configured such that a superconductive conductor of the secondary winding can be wound around the winding body in a normal state such that the conductor rests against the casing portions and is received in the grooves, and
wherein a gap can be formed between the conductor and each of the depressions.
 wherein each depression comprises a bottom that is concavely curved with respect to a longitudinal axis of the winding body, a radius of the bottom corresponding to a radius that is larger than a minimum bend radius of the superconductive conductor.

Claim 15 recites, a winding body for a superconductive secondary winding for a superconductive current-limiting transformer, the winding body having a hollow-cylindrical basic shape, the winding body comprising:
a plurality of depressions and casing portions distributed around a circumference in a longitudinal direction; and
grooves in the casing portions in the circumferential direction,
wherein the winding body is configured such that a superconductive conductor of the secondary winding can be wound around the winding body in a normal state such that the conductor rests against the casing portions and is received in the grooves,
wherein a gap can be formed between the conductor and each of the depressions, and wherein the winding body is a multiple-part winding body and is made up of a plurality of segments that are arranged in the shape of a spiral around a support tube.

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837